Title: From James Madison to Congress, 22 February 1815
From: Madison, James
To: Congress


                    
                        February 22d 1815
                    
                    I lay before Congress copies of two ratified Treaties which were entered into on the part of the United States, one on the 22d day of July 1814 with the several Tribes of Indians called the Wyandots, Delawares, Shawanees, senakas and Miamis; the other on the 9th day of August 1814 with the Creek Nation of Indians.
                    It is referred to the Consideration of Congress how far Legislative provisions may be necessary for carrying any part of these stipulations into effect.
                    
                        
                            James Madison
                        
                    
                